DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 8/18/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “and having an operating temperature; a nozzle including”, “having a melting point greater than the operating temperature”, and the combined limitations of claims 10 and 11.
	Applicant points out that Yoshihoro vaporizes samples to a temperature for gas analysis that is greater (not less than) the melting point of the sealing material, while the Applicant’s invention uses an operating temperature less than the melting point of the seal/heating of the aperture. Examiner agrees in principle that Yoshihoro does not disclose or suggest using a sealing material having a higher temperature than the temperature for operation to produce the beam. However, it is noted that the claims recite that the source of atoms having “having an operating temperature” and that the seal has “a melting point greater than the operating temperature,” but what the operating temperature is for is not specified. Under the broadest reasonable interpretation of the claims, the operating temperature could be for purposes other than emitting the beam of atoms using the nozzle. It is noted that it was well known in the art to provide operating temperatures for e.g. preheating, sample preparation, attachment, etc, which would not produce a beam. Examiner respectfully suggests clarifying what the operating and operating temperature is for, and/or clarifying the physical change/effect caused by this operating temperature. 

Status of the Application
	Claim(s) 1-9, 12-31 is/are pending.
	Claim(s) 1-9, 12-21 is/are rejected.
	Claim(s) 22-31 is/are withdrawn.

Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

    PNG
    media_image2.png
    89
    869
    media_image2.png
    Greyscale
Claim(s) 20 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 20 contains the trademark/trade name “Ultem”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
Specification Objections
	The use of the term “Ultem”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
	Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image3.png
    158
    934
    media_image3.png
    Greyscale

Claim(s) 1-4, 6-9, and 12-21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes et al. (US 20150200029 A1) [hereinafter Hughes] in view of Yoshihoro (JP 5302932 B2).
	Regarding claim 1, Hughes teaches a collimated beam atomic oven comprising: 
	a tube (see source ampule, e.g. fig 9, [0044]) having a first portion and a second portion (see top and bottom, respectively); 
	a source of atoms (see 904) disposed in the first portion of the tube and having an operating temperature (required for intended operation of system, e.g. for operation of storing, transferring the source, or e.g. an intermediate heating operation); 
	
	a 
	a heater assembly (required for optical heating, see [0044])
	
	
	Hughes fails to explicitly disclose the seal intermediate the source of atoms and the aperture. The source enclosure might also not be a tube shape.
	However, it is noted that adjusting the relative position of the seal and/or overall shape of the sample chamber would have been obvious as a routine design choice. For example, it would have been obvious for a skilled artisan to provide the seal on the inner side of the aperture plate and/or providing an extended tube which would provide a further aperture portion. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Hughes fails to explicitly disclose the heater assembly disposed in the second portion of the tube; the heater assembly includes: a first heater configured to heat the source of atoms to at least the 
	However, in a different embodiment, Hughes teaches to use multiple heaters to control heating throughout the chamber (see e.g. multiple resistive strips, Hughes, [0067]) which can improve efficiency and/or heat distribution, to heat the source of atoms and the aperture (natural result of heating entire device). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the alternate embodiment of Hughes in the system of the prior art as a routine skill in the art to supply one of the heating options taught by Hughes, while also trying to improve efficiency and heat control, in the manner taught by Hughes. 
	Hughes fails to explicitly disclose a nozzle including the aperture; the seal is meltably openable, and the first heater being configured to heat the meltably openable seal to at least the melting point.
	However, Yoshihoro teaches a sample holder for a gas analysis system which can reduce complexity and size compared with systems that require physical removal or breaking of a sealing member (see Yoshihoro, [0003-05]), said system comprising a nozzle including an aperture (see fig 8, 214,213, forming nozzle shaped structure around the center aperture); a sample holder seal that is a meltably operable (see fig 8: 220, [0003-05]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yoshihoro in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve the seal, including reducing cost and complexity, while improving flexibility, in the manner taught by Yoshihoro. Further, it is noted that all materials are meltable. 
	The combined teaching of Hughes and Yoshihoro fails to disclose if the seal has a melting point greater than the operating temperature. 
	However, it is noted that the operating temperatures does not specify what the operation is, and under the broadest reasonable interpretation of the claims, the operating temperature could be for purposes other than emitting the beam of atoms using the nozzle. It is noted that it was well known in the art to provide operating temperatures for e.g. preheating, sample preparation, attachment, etc, which would not produce a beam. Examiner respectfully suggests clarifying what the operating and operating temperature is for, and/or clarifying the physical change/effect caused by this operating temperature. 

	Regarding claim 2, the combined teaching of Hughes and Yoshihoro may fail to explicitly disclose the tube is made of at least one material chosen from copper, stainless steel, and titanium. It is 
	Regarding claim 3, the combined teaching of Hughes and Yoshihoro teaches the source of atoms includes a metal (see Hughes, strontium, abstract) disposed in an openable ampoule (see fig 9).
	Regarding claim 4, the combined teaching of Hughes and Yoshihoro teaches the metal includes an alkali metal (see Hughes, strontium, abstract).
	Regarding claim 6, the combined teaching of Hughes and Yoshihoro teaches the metal includes an alkaline earth metal (see Hughes, strontium, abstract).
	Regarding claim 7, the combined teaching of Hughes and Yoshihoro teaches the alkaline earth metal includes a metal chosen from strontium and calcium (see Hughes, strontium, abstract).
	Regarding claim 8, the combined teaching of Hughes and Yoshihoro teaches the aperture includes an aperture chosen from a capillary array, a circular aperture, a cylindrical hole, a square hole, a slit, and an array of slits (see Hughes, fig 9, showing the hole shape relative the shape of the chamber). Also note it has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Regarding claim 9, the combined teaching of Hughes and Yoshihoro teaches the heater assembly includes a heater chosen from a resistive heater, an inductive heating source, and a radiative heating source (see Hughes, [0063]).
	Regarding claim 12, the combined teaching of Hughes and Yoshihoro teaches the meltably operable seal is made of a metal chosen from indium, an indium alloy, and lead (see Yoshihoro, [0029]).
	Regarding claim 13, the combined teaching of Hughes and Yoshihoro teaches the seal includes a vacuum seal (see Yoshihoro, [0041]).
	Regarding claim 14, the combined teaching of Hughes and Yoshihoro teaches the vacuum seal includes an indium alloy, tin, a tin alloy, lead, and a lead alloy (see Yoshihoro, [0029]). 
	Regarding claim 15, the combined teaching of Hughes and Yoshihoro teaches the seal is openable responsive to electrical current (see resistive heating, Hughes, [0067]).
	Regarding claim 16, the combined teaching of Hughes and Yoshihoro teaches at least one thermal shield disposed on an exterior surface of the tube (see e.g. Hughes, [0030]).
Regarding claim 17, the combined teaching of Hughes and Yoshihoro teaches at least one metal vapor shield (see Hughes, fig 9, plate surrounding 908) disposed on an exterior surface of the tube (see fig 9), the metal vapor shield defining an opening configured to permit a beam of atoms to pass therethrough (see fig 9).

	Regarding claim 18, Hughes teaches a collimated atomic beam source comprising: 
	a vacuum chamber (see fig 1: 108); and 
	a collimated beam atomic oven (see around 112, [0066]) disposed in the vacuum chamber, the collimated beam atomic oven including: 
	a tube (see source ampule, e.g. fig 9, [0044]) having a first portion and a second portion (see top and bottom, respectively), the tube being disposed entirely in the vacuum chamber (see fig 1); 
	a source of atoms (see 904) disposed in the first portion of the tube and having an operating temperature (required for intended operation of system, e.g. for operation of storing, transferring the source, or e.g. an intermediate heating operation); 
	
	a 
	a heater assembly (required for optical heating, see [0044])
	
	
	Hughes fails to explicitly disclose the seal intermediate the source of atoms and the aperture. The source enclosure might also not be a tube shape.
	However, it is noted that adjusting the relative position of the seal and/or overall shape of the sample chamber would have been obvious as a routine design choice. For example, it would have been obvious for a skilled artisan to provide the seal on the inner side of the aperture plate and/or providing an extended tube which would provide a further aperture portion. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

	However, in a different embodiment, Hughes teaches to use multiple heaters to control heating throughout the chamber (see e.g. multiple resistive strips, Hughes, [0067]) which can improve efficiency and/or heat distribution, to heat the source of atoms and the aperture (natural result of heating entire device). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the alternate embodiment of Hughes in the system of the prior art as a routine skill in the art to supply one of the heating options taught by Hughes, while also trying to improve efficiency and heat control, in the manner taught by Hughes. 
	Hughes fails to explicitly disclose a nozzle including the aperture; the seal is meltably openable, and the first heater being configured to heat the meltably openable seal to at least the melting point.
	However, Yoshihoro teaches a sample holder for a gas analysis system which can reduce complexity and size compared with systems that require physical removal or breaking of a sealing member (see Yoshihoro, [0003-05]), said system comprising a nozzle including an aperture (see fig 8, 214,213, forming nozzle shaped structure around the center aperture); a sample holder seal that is a meltably operable (see fig 8: 220, [0003-05]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yoshihoro in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve the seal, including reducing cost and complexity, while improving flexibility, in the manner taught by Yoshihoro. Further, it is noted that all materials are meltable. 
	The combined teaching of Hughes and Yoshihoro fails to disclose if the seal has a melting point greater than the operating temperature. 
	However, it is noted that the operating temperatures does not specify what the operation is, and under the broadest reasonable interpretation of the claims, the operating temperature could be for purposes other than emitting the beam of atoms using the nozzle. It is noted that it was well known in the art to provide operating temperatures for e.g. preheating, sample preparation, attachment, etc, which would not produce a beam. Examiner respectfully suggests clarifying what the operating and operating temperature is for, and/or clarifying the physical change/effect caused by this operating temperature. 

Regarding claim 19, the combined teaching of Hughes and Yoshihoro teaches a mounting flange (see bottom of Hughes, fig 2: 114) configured to sealably mount the atomic oven in the vaccum chamber (see fig 1); and a thermally insulating standoff (see 120) disposed between the mounting flange and the tube, the thermally insulating standoff being configured to thermally insulate the tube from the mounting flange and the vacuum chamber (see claim 15).
	Regarding claim 20, the combined teaching of Hughes and Yoshihoro teaches the thermally insulating standoff is made of a material chosen from plastic, ceramic (see Hughes, [0065]), PEEK, Ultem, thin-walled stainless steel, and thin-walled titanium.

	Regarding claim 21, Hughes teaches a collimated atomic beam source comprising: 
	a vacuum chamber (see fig 1: 108); and 
	a collimated beam atomic oven (see around 112, [0066]) disposed in the vacuum chamber, the collimated beam atomic oven including: 
	a tube (see source ampule, or section of enclosure around ampule, e.g. fig 9, [0044]) having a first portion and a second portion (see top and bottom, respectively), the tube being disposed entirely in the vacuum chamber (see fig 1); 
	a metal (see 904, abstract) disposed in an openable ampoule (see fig 9) that is disposed in the first portion of the tube (see 130, 904) and having an operating temperature (e.g. for operation of storing, transferring the source, or e.g. an intermediate heating operation);
	
	a 
	a heater assembly (required for optical heating, see [0044])
	
	
	a mounting flange (see bottom of 114) configured to sealably mount the atomic oven in the vaccum chamber (see fig 1); and 

	Hughes fails to explicitly disclose the seal intermediate the source of atoms and the aperture. The source enclosure might also not be a tube shape.
	However, it is noted that adjusting the relative position of the seal and/or overall shape of the sample chamber would have been obvious as a routine design choice. For example, it would have been obvious for a skilled artisan to provide the seal on the inner side of the aperture plate and/or providing an extended tube which would provide a further aperture portion. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Hughes fails to explicitly disclose the heater assembly disposed in the second portion of the tube; the heater assembly includes: a first heater configured to heat the source of atoms to at least the operating temperature and further configured to heat the meltably openable seal to at least the melting point; and a second heater configured to heat the aperture. 
	However, in a different embodiment, Hughes teaches to use multiple heaters to control heating throughout the chamber (see e.g. multiple resistive strips, Hughes, [0067]) which can improve efficiency and/or heat distribution, to heat the source of atoms and the aperture (natural result of heating entire device). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the alternate embodiment of Hughes in the system of the prior art as a routine skill in the art to supply one of the heating options taught by Hughes, while also trying to improve efficiency and heat control, in the manner taught by Hughes. 
	Hughes fails to explicitly disclose a nozzle including the aperture; the seal is meltably openable, and the first heater being configured to heat the meltably openable seal to at least the melting point.
	However, Yoshihoro teaches a sample holder for a gas analysis system which can reduce complexity and size compared with systems that require physical removal or breaking of a sealing member (see Yoshihoro, [0003-05]), said system comprising a nozzle including an aperture (see fig 8, 214,213, forming nozzle shaped structure around the center aperture); a sample holder seal that is a meltably operable (see fig 8: 220, [0003-05]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yoshihoro in the system of the combined prior art because a skilled artisan would have been motivated to look for 
	The combined teaching of Hughes and Yoshihoro fails to disclose if the seal has a melting point greater than the operating temperature. 
	However, it is noted that the operating temperatures does not specify what the operation is, and under the broadest reasonable interpretation of the claims, the operating temperature could be for purposes other than emitting the beam of atoms using the nozzle. It is noted that it was well known in the art to provide operating temperatures for e.g. preheating, sample preparation, attachment, etc, which would not produce a beam. Examiner respectfully suggests clarifying what the operating and operating temperature is for, and/or clarifying the physical change/effect caused by this operating temperature. 

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes and Yoshihoro, as applied to claim 1 above, and further in view of Anderson et al. (US 7126112 B2).
	Regarding claim 5, the combined teaching of Hughes and Yoshihoro fails to explicitly disclose the alkali metal includes a metal chosen from rubidium and cesium. However, the use of these metals in an atomic system was well known in the art at the time the application was effectively filed. For example, Anderson (incorporated by Hughes in [0024]) teaches atom chip analysis using rubidium (see Anderson, col 7, lines 10-13). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Anderson with the system of the combined prior art, to enable the ability to perform analysis using different alkali metals, including the analysis in the manner taught by Anderson. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881